802 F.2d 457
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ROGER L. HALL, Petitioner-Appellantv.R. C. MARSHALL, SUPT., Respondent-Appellee.
No. 86-3539.
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1986.

1
BEFORE:  JONES and MILBURN, Circuit Judges;  and CONTIE, Senior Circuit Judge

ORDER

2
This matter is before the Court upon consideration of the appellant's response to this Court's June 30, 1986, order.  Appellant has also filed a motion for appointment of counsel.


3
It appears from the record that the judgment was entered April 16, 1986.  The notice of appeal filed on June 2, 1986, was 17 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


4
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


5
Accordingly, it is ORDERED that this appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.


6
It is further ORDERED that the motion for counsel be and hereby is denied.